        Case 2:20-cv-00486-RMP     ECF No. 9    filed 06/08/21   PageID.31 Page 1 of 2




1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT

2                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                    Jun 08, 2021
3                                                                       SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     CHARLES JOSEPH REEVIS, also
      known as                                    NO: 2:20-CV-00486-RMP
8     The Anahedone Heavely Queen's
      daddy,                                      ORDER DISMISSING ACTION
9
                                Plaintiff,
10
            v.
11
      SPOKANE COUNTY DETENTION
12    SERVICES,

13                              Defendant.

14

15         By Order filed March 31, 2021, the Court granted Plaintiff Charles Joseph

16   Reevis thirty days to voluntarily dismiss this action. ECF No. 8. The Court found

17   that Mr. Reevis’s pro se submission, a two-page Standard Form 95 (“SF 95”), filed

18   while he was incarcerated at the Spokane County Corrections Center, did not

19   support a federal tort claim. Id. at 4–5. Consequently, Plaintiff’s claims were

20   subject to dismissal for lack of subject matter jurisdiction. See McNeil v. United

21   States, 508 U.S. 106, 110, 113 (1993).


     ORDER DISMISSING ACTION -- 1
        Case 2:20-cv-00486-RMP      ECF No. 9    filed 06/08/21   PageID.32 Page 2 of 2




1          Plaintiff is currently housed at Comprehensive Health Care - Yakima

2    Competency Restoration, and is proceeding in forma pauperis, but without the

3    obligation to pay the $350.00 filing fee for this action. ECF No. 7. Plaintiff did

4    not avail himself of the opportunity to voluntarily dismiss this action.

5          Accordingly, IT IS ORDERED:

6          1. This action is DISMISSED without prejudice for lack of subject matter

7              jurisdiction.

8          2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

9              1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

10             28 U.S.C. § 1915(g).

11         3. This case is DISMISSED and CLOSED.

12         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

13   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

14   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

15   taken in good faith and would lack any arguable basis in law or fact.

16         DATED June 8, 2021.

17
                                                 s/ Rosanna Malouf Peterson
18                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
19

20

21


     ORDER DISMISSING ACTION -- 2
